Case 20-11419 Doc 262-1 Filed 05/19/21 Entered 05/19/21 16:47:02 Exhibit A Page 1 of 9




            CONFIDENTIAL RECEIPT AND RELEASE AGREEMENT

        The parties to this Confidential Receipt and Release Agreement (“Agreement”) are
 Genesis Venture Logistics, L.L.C., NexGen Marine, LLC, Genesis Venture Trucking
 Limited Liability Company, Genesis Venture Investments, LLC, Genesis Venture Assets,
 LLC, Genesis Venture Supply, LLC, and Lorraine Hyde (collectively the “Genesis
 Parties”) and Dunham-Price Group, LLC and DP Aggregates, LLC (“Dunham Price”)
 (collectively, the “Parties”), who represent and agree as follows:

                                        RECITALS

 1.    Genesis Venture Logistics, L.L.C. and Dunham Price entered into a certain Barge
 Transportation Agreement in the spring of 2019;

 2.     On October 25, 2019, Genesis Venture Logistics, L.L.C. filed a Complaint against
 Dunham Price in the United States District Court for the Eastern District of Louisiana as
 Civil Action No. 2:19-cv-13293 alleging damages arising out of execution of the Barge
 Transportation Agreement;

 3.     On April 23, 2020, Dunham Price filed a Counterclaim against Genesis Venture
 Logistics, L.L.C. and Third Party Complaint against NexGen Marine, LLC, Genesis
 Venture Trucking Limited Liability Company, Genesis Venture Investments, LLC,
 Genesis Venture Assets, LLC, Genesis Venture Supply, LLC, and Lorraine Hyde in Civil
 Action No. 2:19-cv-13293 alleging its own damages arising out of the execution of the
 Barge Transportation Agreement;

 4.     On August 7, 2020, Genesis Venture Logistics, L.L.C. filed a Voluntary Petition for
 Chapter 11 Bankruptcy as Case No. 20-11419 in the United States Bankruptcy Court for
 the Eastern District of Louisiana;

 5.    On November 6, 2020, United States District Court for the Eastern District of
 Louisiana Civil Action No. 2:19-cv-13293 was transferred to the United States Bankruptcy
 Court for the Eastern District of Louisiana as Adversary Case No. 20-01064 within
 Bankruptcy Case No. 20-11419, where it remains currently pending;

 6.      The Parties have now come to an agreement for the complete and final compromise
 and settlement of all claims that were asserted or that could have been asserted by any of
 the Parties relative to the execution of the Barge Transportation Agreement, and the Parties
 expressly contemplated the preparation and execution of this Agreement to more fully set
 forth the Parties’ terms of compromise and settlement;




 {N4364474.1}CONFIDENTIAL RECEIPT AND RELEASE AGREEMENT                              Page 1 of 8
Case 20-11419 Doc 262-1 Filed 05/19/21 Entered 05/19/21 16:47:02 Exhibit A Page 2 of 9




 7.    The Parties expressly intend for this compromise and settlement to be on a “walk
 away” basis, to release any and all obligations between and/or among the Parties in any
 way related to the execution of the Barge Transportation Agreement.

                               TERMS OF AGREEMENT

        NOW, THEREFORE, in consideration of the promises, terms, obligations and
 undertakings set forth in this Confidential Receipt and Release Agreement, and other good
 and valuable consideration, the sufficiency and adequacy of which is acknowledged, the
 Parties agree as follows:

 1.    RECITALS INCORPORATED BY REFERENCE. The Parties incorporate the
       “Recitals” set forth above into the terms of this Confidential Receipt and Release
       Agreement.

 2.    WALK AWAY. The Parties expressly agree to a mutual “walk away,” the
       sufficiency and adequacy as consideration of which is hereby acknowledged by the
       Parties.

 3.    RELEASE. In consideration of the foregoing ”walk away”, the Parties mutually
       release and discharge one another, without reservation of any claims or causes of
       action, as well as each of their respective parent, subsidiary, related and affiliated
       corporations, companies and entities, their joint venturers, successors, predecessors,
       assigns, shareholders, members, directors, officers, employees, agents, brokers,
       attorneys, insurers, underwriters, reinsurers and any other partnership, corporation,
       organization or individual that might now be or hereafter become liable, of and from
       any and all actions, causes of action, claims or demands, whether known or
       unknown, foreseen or unforeseen, whether arising in personam or in rem, whether
       at law, in equity or in admiralty, whether in tort, contract, quasi-contract, warranty,
       statute, regulation or otherwise, including but not limited to all rights and causes of
       action under the laws of the United States of America, the State of Louisiana or any
       other state of the United States of America, or the admiralty and maritime law or
       the general federal law or any other law or laws that might provide recovery in tort,
       breach of contract, or any other theory, for any claim that the Parties may have for
       insurance proceeds, damages, costs, statutory penalties, jurisprudential penalties,
       and attorneys’ fees, or any other thing of value whatsoever on account of, or in any
       way related to, any and all known and unknown damages, costs, fees, expenses or
       contractual obligations that might arise, directly or indirectly out of the
       aforementioned Barge Transportation Agreement, the Parties’ related business
       relationship, and any coverage position or claim handling practices related to that
       Barge Transportation Agreement, whether asserted or not asserted in Civil Action
       No. 2:19-cv-13293, Case No. 20-11419, or Adversary Case No. 20-01064, or any
       other action arising out of or related to the aforementioned Barge Transportation
       Agreement.
 {N4364474.1}CONFIDENTIAL RECEIPT AND RELEASE AGREEMENT                              Page 2 of 8
Case 20-11419 Doc 262-1 Filed 05/19/21 Entered 05/19/21 16:47:02 Exhibit A Page 3 of 9




 4.    NO ASSIGNMENT OF CLAIMS. The Parties represent and warrant that they
       have not previously assigned or granted any interest to any third party with respect
       to any of the claims that are intended to be released and discharged by this
       Agreement. The Parties represent and warrant that they are not aware of any other
       third parties who might assert any claim or interest in any of the claims intended to
       be released and discharged under this Agreement. For the sake of clarity, the Parties
       understand the above representations and warranties do not include any claims that
       have been, can be, could have been, or will be asserted by AmeriFactors Financial
       Group, LLC and/or any of its related or affiliated companies (“AmeriFactors”)
       which AmeriFactors may have against Dunham Price, or by AmeriFactors which
       AmeriFactors may have against GVL.



 5.    STIPULATION OF DISMISSAL. The Parties agree that, when this Agreement
       has been signed by all Parties, the Parties hereby direct their respective counsel,
       members or representatives to immediately execute and file Notice And Stipulation
       Of Voluntary Dismissal With Prejudice Of Complaint Of Plaintiff, Counterclaim Of
       Defendants, And Counterclaim Of Third Party Defendants in Adversary Case No.
       20-01064, Case No. 20-11419 currently pending in the United States Bankruptcy
       Court for the Eastern District of Louisiana, with each party to bear its own respective
       costs, fees and expenses.

 6.    NO LIABILITY ADMITTED AND INADMISSABILITY. It is expressly
       understood and agreed that this Agreement is a compromise of disputed claims, that
       it is intended to avoid the uncertainties of litigation and expenses of litigation, and
       that the promises, releases, dismissals, indemnities and other considerations made
       and given pursuant to this Agreement are not admissions of liability or defenses of
       or by any Party to any other Party as to any of the claims or defenses asserted or that
       could have been asserted by or against them under any of the transactions and
       occurrences set forth in the Recitals above, and each Party continues to deny the
       same. This Agreement and the compromise and settlement it embodies may not be
       presented as, or be admissible into, evidence for any purpose in any legal
       proceeding, except that this Agreement can be presented and admitted as evidence
       in any action to enforce the terms of this Agreement itself or as ordered by a court
       of competent jurisdiction, and if so used, shall be filed under seal.

 7.    FINAL AGREEMENT. This Agreement is intended by the Parties as a final
       expression of their agreement and is intended to be a complete and exclusive
       statement of the agreement and understanding of the Parties with respect to the
       subject matters contained herein.

 8.    BANKRUPTCY COURT APPROVAL. The releases, “walk away,” and all other
       provisions of this Agreement are contingent upon approval by the Bankruptcy Court

 {N4364474.1}CONFIDENTIAL RECEIPT AND RELEASE AGREEMENT                              Page 3 of 8
Case 20-11419 Doc 262-1 Filed 05/19/21 Entered 05/19/21 16:47:02 Exhibit A Page 4 of 9




       for the United States District Court for the Eastern District of Louisiana. All Parties
       covenant and agree to present this Agreement in good faith for Bankruptcy Court
       approval by filing a motion under Federal Rule of Bankruptcy Procedure 9019.

 9.    SUCCESSORS AND ASSIGNS. This Agreement shall bind and inure to the
       benefit of all Parties, and their the respective directors, officers, shareholders,
       members, employees, former employees, agents, partners, representatives,
       attorneys, parent and affiliated corporations, companies and entities, subsidiaries,
       divisions, joint ventures, predecessors, successors, beneficiaries, grantees, vendees,
       transferees, assigns, heirs, executors, and administrators of each of the Parties.

 10.   MODIFICATION. Neither this Agreement nor any terms set forth herein can be
       changed, waived, discharged, or terminated orally or in writing, except by a writing
       signed by all of the Parties.

 11.   CONSTRUCTION. This Agreement is the product of arms-length negotiation by
       all Parties, and all Parties have contributed text to this Agreement. As used in this
       Agreement, the singular or plural will be deemed to include the other whenever the
       context so indicates or requires, and the masculine shall be read to include the
       feminine as may be appropriate.

 12.   AUTHORIZATION. Each of the Parties’ representatives warrants that (a) he/she
       is fully authorized to enter into this Agreement; (b) he/she has read and fully
       understands each of the provisions of this Agreement; (c) his/her counsel has fully
       explained the legal effect of this Agreement and that the settlement and compromise
       stated herein is final and conclusive forthwith, or he/she has decided to forego
       advice of counsel and fully understands that the legal effect of this Agreement is to
       fully and finally settle and terminate all claims described herein; (d) he/she has
       signed the Agreement voluntarily, without any duress or undue influence by or on
       behalf of any Party or other entity, and (e) the terms of this Agreement are
       contractual and law among the Parties and not merely Recitals.

       In addition, each of the Parties that are corporate or other juridical entities that are
       still in existence as of the date of this Agreement represent and warrant that (a) it is
       duly organized and existing in good standing under the laws of its domicile; (b) it
       has taken all necessary corporate and internal legal actions to duly approve the
       making and performance of this Agreement and to authorize the person executing
       this Agreement to do so, and that no further corporate or internal approval is
       necessary; and (c) the making and performance of this Agreement will not violate
       any provision of law or the party’s Articles of Incorporation, charter, or bylaws.

 13.   IMPLEMENTATION OF AGREEMENT. Each Party agrees to perform all
       further acts and to execute and deliver all further documents reasonably necessary


 {N4364474.1}CONFIDENTIAL RECEIPT AND RELEASE AGREEMENT                               Page 4 of 8
Case 20-11419 Doc 262-1 Filed 05/19/21 Entered 05/19/21 16:47:02 Exhibit A Page 5 of 9




       to or in furtherance of the intent and purposes of this Agreement without demand
       for further consideration.

 14.   CONFIDENTIALITY. The Parties agree that all matters relating to the terms,
       negotiation and implementation of this Agreement shall be confidential and are not
       to be disclosed by the Parties or their attorneys, except by order of court or
       agreement, in writing, of the Parties, except that, provided such additional recipients
       agree to keep such information confidential: (a) the terms of this Agreement may be
       disclosed to reinsurers or (b) the terms of this Agreement may be disclosed to
       outside auditors or accountants of any Party or the Internal Revenue Service.

 15.   SEVERABILITY. If any of the provisions of this Agreement, or the application
       thereof, shall for any reason or to any extent be construed by a court of competent
       jurisdiction to be invalid or unenforceable, the remainder of this Agreement, and
       application of such provisions to other circumstances, shall remain in effect and be
       interpreted so as to best reasonably effect the intent of the Parties.

 16.   GOVERNING LAW. This Agreement shall be interpreted according to the laws
       of the State of Louisiana.

 17.   COUNTERPARTS. This Agreement may be executed in two or more
       counterparts, transmitted by facsimile or otherwise, each of which will be deemed
       an original, and all of which together will constitute a single instrument.

 18.   KNOWING AND VOLUNTARY SIGNATURES. The undersigned further state
       that they have carefully read this Agreement, know the contents of the Agreement,
       and sign the same as their own free act.

 19.   HEADINGS. The section titles, captions, and headings contained in this
       Agreement are inserted only as a matter of convenience and for reference, and shall
       in no way be construed to define, limit or extend the scope of this Agreement or the
       effect of any of its provisions.

 20.   RECITALS. The Recitals set forth at the beginning of this Agreement shall not be
       admissible to prove the truth of the matters asserted therein in any action or
       proceeding involving any of the Parties (other than an action or proceeding brought
       to enforce the terms of this Agreement), nor do any of the Parties intend such
       Recitals to constitute admissions of fact by any of them.




 {N4364474.1}CONFIDENTIAL RECEIPT AND RELEASE AGREEMENT                              Page 5 of 8
Case 20-11419 Doc 262-1 Filed 05/19/21 Entered 05/19/21 16:47:02 Exhibit A Page 6 of 9




        IN WITNESS WHEREOF, the Parties hereto, through their respective, authorized
 representatives, have executed this Confidential Receipt and Release Agreement on the
 dates and at the places set forth below and on the following separate signature page:

 STATE OF LOUISIANA

           St. Tammany
 PARISH OF __________________                   DATE: April 15, 2021

 Genesis Venture Logistics, L.L.C.              Genesis Venture Investments, LLC

 By:______________________________              By:______________________________
 Signature                                      Signature

 Lorraine Hyde
 _________________________________              Lorraine Hyde
                                                _________________________________
 Print Name                                     Print Name

 Managing Member
 _________________________________              Managing Member
                                                _________________________________
 Title                                          Title


 NexGen Marine, LLC                             Genesis Venture Assets, LLC

 By:______________________________              By:______________________________
 Signature                                      Signature
 Lorraine Hyde
 _________________________________              Lorraine Hyde
                                                _________________________________
 Print Name                                     Print Name
 Managing Member
 _________________________________              Managing Member
                                                _________________________________
 Title                                          Title


 Genesis Venture Trucking Limited               Genesis Venture Supply, LLC
 Liability Company
                                                By:______________________________
 By:______________________________              Signature
 Signature
                                                Lorraine Hyde
                                                _________________________________
 Lorraine Hyde
 _________________________________              Print Name
 Print Name
                                                Managing Member
                                                _________________________________
 Managing Member
 _________________________________              Title
 Title


 {N4364474.1}CONFIDENTIAL RECEIPT AND RELEASE AGREEMENT                       Page 6 of 8
Case 20-11419 Doc 262-1 Filed 05/19/21 Entered 05/19/21 16:47:02 Exhibit A Page 7 of 9




 _________________________________DATE: April 15, 2021
 Lorraine Hyde


 Dunham-Price Group, LLC

 By:______________________________ DATED:
 Signature

 _________________________________
 Print Name

 _________________________________
 Title


 DP Aggregates, LLC

 By:______________________________
 Signature

 _________________________________
 Print Name

 _________________________________
 Title




 {N4364474.1}CONFIDENTIAL RECEIPT AND RELEASE AGREEMENT                      Page 7 of 8
Case 20-11419 Doc 262-1 Filed 05/19/21 Entered 05/19/21 16:47:02 Exhibit A Page 8 of 9




 {N4364474.1}
Case 20-11419 Doc 262-1 Filed 05/19/21 Entered 05/19/21 16:47:02 Exhibit A Page 9 of 9
